Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denton McAlister on August 26th, 2021.
The application has been amended as follows: 
Claim 7 is amended to depend on claim 6, not claim 5.
Claim 7 is amended to read as follows:

7. (Original) The system of claim 6, wherein a final differential pumping stage of the plurality of differential pumping stages includes a retarding lens disposed on an output, the retarding lens coupled to reduce the kinetic energy of the sample ion before providing the sample ion to the substrate.

Claim 8 is amended to depend on claim 7, not claim 6.
Claim 8 is amended to read as follows:

8. (Original) The system of claim 7, wherein the retarding lens includes first and second lens elements, the first lens element biased in relation to the second lens element to focus the sample ions.

Claim 10 is amended to depend on claim 9, not claim 8.
Claim 10 is amended to read as follows:

10. (Original) The system of claim 9, wherein the graphene is a single- or double-layer graphene sheet.

Reasons for Allowance
Claims 1-13 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance previously established on the record are maintained.  The correction of the dependency of claims 7-8 and 10 provided by the Applicant overcomes the rejection under 35 USC 112(b) previously set forth and such rejection is withdrawn as a consequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881